DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0095585 to Hall.
Regarding Claims 1 and 2, Hall teaches an apparatus for positioning flowers within a vase comprising: a first hollow hemispherical shell extending to a first hemispherical edge having a plurality of apertures extending therethrough, said shell formed of a plurality of members extending between each of said apertures having a smooth substantially circular cross section; and a second hollow hemispherical shell extending to a second hemispherical edge having a plurality of apertures extending therethrough, said shell formed of a plurality of members extending between each of said apertures having a smooth substantially circular cross section,

Regarding Claim 8, Hall teaches said first and second hemispherical edges each include a widened flange (Hall Fig. 9 #10, #25, #30, #35).
Regarding Claim 9, Hall teaches wherein one of said first or second hemispherical edges includes a plurality of taps extending therefrom adapted to be received within a plurality of notches in another of said first or second hemispherical edge to couple said first and second hemispherical shells together. (Hall Fig. 9 #10, #25, #30, #35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0095585 to Hall in view of U.S. Patent No. 2010/0179593 to Lamar.
Regarding Claim 3, Hall teaches a connecting line, but is silent on explicitly teaching connecting line alternating passes to opposing sides of an equator of said apparatus around said periphery thereof.  However, Lamar teaches the general knowledge of one of ordinary skill in the art when joining two hemispheres at a centerline to provide a connecting line alternating .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0095585 to Hall in view of U.S. Patent No. 2010/0179593 to Lamar as applied to claims 1 and 3 above, and further in view of U.S. Patent No. 6,632,150 to Ogg.
Regarding Claim 4, Hall as modified teaches an alternating side of the centerline which could read on a sinusoidal path; however, alternatively it could be viewed that Hall is silent on said connecting line extends along a sinusoidal path.  However, Ogg teaches the general knowledge of one of ordinary skill in the art to provide a sinusoidal centerline connecting two hemispheres (Ogg Fig. 2 #100).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hall with the teachings of Ogg at the time of the invention for structural stability, vase shapes and/or alternate floral configurations.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of a known alternate equivalent centerline configuration for another yielding predictable results.
Regarding Claim 5. Hall as modified by Ogg teaches said connecting line comprises alternating horizontal and angularly oriented portions (Ogg Fig. 2 #100, satisfies the broad nature of the claim since the duration of the portions horizontal and angular are not numerically defined).


s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0095585 to Hall in view of U.S. Patent No. 2014/0096489 to Parry.
Regarding Claims 6 and 7, Hall is silent on explicitly teaching said each of said first and second hemispherical edges is formed of alternating horizontal and arcuate portions; wherein said horizontal are connected to each other such that said arcuate portions form opening therebetween.  However, Parry teaches the general knowledge of one of ordinary skill in the art of hemispherical centerline configurations that include alternating horizontal and arcuate portions (Parry Fig. 1, 2, 4).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hall with the teachings of Parry at the time of the invention for structural stability and/or alternate floral configurations.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of a known alternate equivalent centerline configuration for another yielding predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following teachings are general knowledge of one of ordinary skill in the art of aperture balls/spherical structures having hemispheres with centerline configurations:
U.S. Patent No. D489,494; U.S. Patent No. 3,768,202; U.S. Patent No. D582,035; U.S. Patent No. D514,263; U.S. Patent No. 6,729,984; U.S. Patent Pub. No. 2013/0053193.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 May 2021